Case 1:16-cv-01070-RDA-IDD Document 10 Filed 08/27/20 Page 1 of 3 PageID# 46



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
v.                                        )
                                          )                 Case No. 1:16CV1070 (RDA/IDD)
MATTHEW BISSONNETTE,                      )
                                          )
                  Defendant.              )
__________________________________________)

CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO DEFENDANT’S
MOTION TO VACATE CONSENT DECREE AND ENTER SUMMARY JUDGMENT IN
                     FAVOR OF DEFENDANT

       Plaintiff United States of America, with the consent of Defendant Matthew Bissonnette,

respectfully moves the Court for a fourteen (14) day enlargement of time in which to respond to

Plaintiff’s Motion to Vacate Consent Decree and Enter Summary Judgment in Favor of

Defendant (“Motion”). Dkt. No. 5; see Fed. R. Civ. P. 6(b). The United States asserts that there

is good cause for this request, as follows:

       1. On August 19, 2020, Defendant Matthew Bissonnette filed a Motion pursuant to

           Federal Rule of Civil Procedure 60(b), seeking to vacate a Consent Decree that was

           entered in this action on August 15, 2016. See Motion, Dkt. No. 5. Defendant further

           moved the Court to enter summary judgment in his favor pursuant to Federal Rule of

           Civil Procedure 56(b), presumably if the Consent Decree is vacated. Id.

       2. The Consent Decree at issue was entered after the United States filed a Complaint

           alleging that Defendant, a former senior non-commissioned officer in the U.S. Navy,

           breached his contractual and fiduciary obligations by publishing a book without

           submitting the manuscript for prepublication review and giving presentations using
Case 1:16-cv-01070-RDA-IDD Document 10 Filed 08/27/20 Page 2 of 3 PageID# 47



          materials that were not cleared for public release, in violation of his non-disclosure

          agreements and obligations to the United States. Dkt. No. 1.

      3. Prior to Defendant’s filing of the Motion, this civil action had been closed for nearly

          four years. Both the Assistant United States Attorney and the Department of Justice

          trial attorney who litigated this action before this Court have since left the

          government.

      4. Pursuant to Local Civil Rule 7(F), the United States’ response to the Motion would

          ordinarily be due within fourteen (14) days, or by September 2, 2020.

      5. In order to allow the United States’ counsel an opportunity to become more familiar

          with this matter and respond fully to Defendant’s requests to vacate the Consent

          Order and for summary judgment in his favor, while meeting competing deadlines in

          other cases, the United States respectfully requests an extension of fourteen (14) days

          – or until September 16, 2020 – to respond to the Motion.

      6. The requested extension will not affect the hearing date on October 14, 2020.

      7. Defendant’s counsel has advised that Defendant consents to the requested extension.



Dated: August 27, 2020                              Respectfully submitted,

                                                    G. ZACHARY TERWILLIGER
                                                    UNITED STATES ATTORNEY

                                                    ETHAN P. DAVIS
                                                    Acting Assistant Attorney General

                                                    ANTHONY J. COPPOLINO
                                                    Deputy Director, Federal Programs Branch

                                                           /s/
                                                    LAUREN A. WETZLER
                                                    Chief, Civil Division

                                                2
Case 1:16-cv-01070-RDA-IDD Document 10 Filed 08/27/20 Page 3 of 3 PageID# 48



                                         Assistant United States Attorney
                                         Justin W. Williams U.S. Attorney’s Building
                                         2100 Jamieson Avenue
                                         Alexandria, Virginia 22314
                                         Tel: (703) 299-3752
                                         Fax: (703) 299-3983
                                         Email: lauren.wetzler@usdoj.gov

                                         KEVIN M. SNELL
                                         Trial Attorney
                                         United States Department of Justice
                                         Civil Division, Federal Programs Branch
                                         1100 L St. NW
                                         Washington, DC 20005
                                         Tel: (202) 305-0924
                                         Fax: (202) 616-8460
                                         Email: Kevin.Snell@usdoj.gov


                                         Counsel for Plaintiff United States of America




                                     3
